                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                          CIVIL ACTION NO. 4:18-CV-00124-HBB


DEBBIE MOORE                                                                        PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                   DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

                                        BACKGROUND

       Before the Court is the complaint (DN 1) of Debbie Moore (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 13) and Defendant (DN 16) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11). By Order entered October

11, 2018 (DN 12), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.


                                                1
                                      FINDINGS OF FACT

       Plaintiff protectively filed applications for Disability Insurance Benefits and Supplemental

Security Income Benefits on March 9, 2015 (Tr. 15, 244-47, 248-56). Plaintiff alleged that she

became disabled on August 31, 2014 as a result of anxiety and depression (Tr. 15, 286).

Administrative Law Judge Maribeth McMahon (AALJ@) conducted a video hearing from Paducah,

Kentucky on May 23, 2017 in (Tr. 15, 33-35).           Plaintiff and her counsel, Sara J. Martin,

participated from Madisonville, Kentucky (Id.). During the hearing Kenneth Boaz testified as a

vocational expert (Id.).

       In a decision dated November 14, 2017 the ALJ evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 15-

27). The ALJ noted that Plaintiff filed a prior application for Supplemental Security Income

Benefits on January 12, 2012 (Tr. 15). The ALJ recognized that a previous Administrative Law

Judge found Plaintiff was not disabled in a hearing decision dated May 23, 2013 (Tr. 15, 64-79).

The ALJ indicated that no further appeals were filed by Plaintiff regarding that application (Id.).

       Returning to the applications filed on March 9, 2015, the ALJ found Plaintiff met the

insured status requirements of the Social Security Act through March 31, 2016 (Tr. 18). At the

first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity since August

31, 2014, the alleged onset date (Id.). At the second step, the ALJ determined that Plaintiff has

the following severe impairments: hypertension, hyperlipidemia, insomnia, an affective disorder,

and an anxiety disorder (Id.). The ALJ also concluded that Plaintiff’s gastroesophageal reflux

disease and blurred vision were non-severe impairments (Id.). At the third step, the ALJ



                                                 2
concluded that Plaintiff does not have an impairment or combination of impairments that meets or

medically equals one of the listed impairments in Appendix 1 (Id.).

       At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (RFC)

to perform medium work as defined in 20 C.F.R. § 404.1567(c) and 416.967(c) except she is

limited to simple, one to three step tasks requiring only occasional, task-focused interaction with

non-confrontation supervisors and coworkers; she needs to avoid contact with the public; and she

needs to avoid work that is fast-paced and strictly quota-based (Tr. 20). The ALJ found that

Plaintiff has no past relevant work (Tr. 26).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 26-27). The ALJ

found that Plaintiff is able to perform a significant number of jobs that exist in the national

economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a Adisability,@ as

defined in the Social Security Act, from August 31, 2014 through the date of the decision (Tr. 27).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

242-43). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

                                                3
a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

                                                 4
416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                    Challenge to Finding No. 4

       Plaintiff disputes the ALJ’s determination that she did not meet Listings 12.04 and 12.06

because she failed to satisfy paragraph “B” criteria (DN 13; DN 13-1 PageID # 966-68). Plaintiff

argues the ALJ should have found marked or extreme limitations in the four categories of

paragraph “B” criteria considering Plaintiff’s testimony regarding anxiety; Dr. Hardison’s

descriptions of her depression and social phobia; records from Western State Hospital; outpatient


                                                  5
treatment records from Pennyroyal Mental Health; and the opinion of consultative examiner Dr.

Kathy Seigler1 (DN 13-1 PageID # 966-68 citing Tr. 46-47, 865-66, 360-91, 393-98, 461-72, 577-

96).

         Defendant asserts that substantial evidence in the record supports the ALJ’s determination

that Plaintiff did not satisfy the paragraph “B” criteria because she had a mild limitation in

understanding, remembering or applying information; a moderate limitation in her ability to

interact with others; a mild limitation in her ability to concentrate, persist, or maintain pace; and

no limitation in her ability to adapt or manage oneself (DN 16 PageID # 977-82, citing Tr. 19, 23,

41-42, 44, 52-53, 86, 312, 314-18, 395, 465, 469, 472, 484, 564-65, 574, 576). Defendant points

out that the ALJ’s findings are supported by the conclusions of the non-examining State Agency

psychologists who had the benefit of reviewing the opinions of Drs. Hardison and Seigler (Id.

citing Tr. 19, 25, 88-89, 115-16).

         At the third step, a claimant has the burden of demonstrating she has an impairment that

meets a listing in Appendix 1. See 20 C.F.R. §§ 404.1520(d), 416.920(d); Burgess v. Sec’y of

Health & Human Servs., 835 F.2d 139, 140 (6th Cir. 1987). To meet a listing, the medical records

regarding the impairment must satisfy both the diagnosis and severity requirements for the listing.

See 20 C.F.R. §§ 404.1525(d), 416.925(d); Hale v. Sec’y of Health & Human Servs., 816 F.2d

1078, 1083 (6th Cir. 1984).




1 Plaintiff points out Dr. Seigler opined she had marked limitations in each of the four categories of the paragraph
“B” criteria (DN 13-1 PageID # 967 citing Tr. 398). Plaintiff also points out she indicated to Dr. Seigler that the
medication helps but does not eliminate her symptoms of anxiety and depression and she cannot function without
medication (DN 13-1 PageID # 968 citing Tr. 395).

                                                          6
       The diagnosis requirements are not at issue here because Plaintiff is limiting her challenge

to the severity requirements for Listings 12.04 and 12.06. Specifically, whether substantial

evidence supports the ALJ’s findings regarding the degree of limitation in each of the four areas

of mental functioning in the paragraph “B” criteria.

       The paragraph “B” criteria are: “1. Understand, remember, or apply information

(paragraph B1)”; “2. Interact with others (paragraph B2)”; “3. Concentrate, persist, or maintain

pace (paragraph B3)”; and “4. Adapt or manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404,

Subpt. P, App. 1, 12.00E1-4. These four areas of mental functioning are evaluated on the

following five-point rating scale:

               a. No limitation (or none). You are able to function in this area
               independently, appropriately, effectively, and on a sustained basis.

               b. Mild limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is slightly
               limited.

               c. Moderate limitation.         Your functioning in this area
               independently, appropriately, effectively, and on a sustained basis is
               fair.

               d. Marked limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is seriously
               limited.

               e. Extreme limitation. You are not able to function in this area
               independently, appropriately, effectively, and on a sustained basis.

20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00F2a-e. To satisfy the paragraph “B” criteria for Listings

12.04 and 12.06 a claimant’s mental disorder must result in extreme limitation of one, or marked




                                                 7
limitation of two, paragraph B areas of mental functioning. See 20 C.F.R. Pt. 404, Subpt. P, App.

1, 12.00F2, Listing 12.04 Depressive, bipolar and related disorders, and Listing 12.06 Anxiety and

obsessive-compulsive disorders.

       The ALJ concluded that Plaintiff did not satisfy the paragraph “B” criteria because she had

a mild limitation on understanding, remembering, or applying information; a moderate limitation

on interacting with others; a mild limitation on concentrating, persisting, or maintaining pace; and

no limitation on adapting or managing oneself (Tr. 19). The ALJ adequately explained the basis

for finding the degree of limitation in each of the four areas of function (Id.). Substantial evidence

in the record supports the ALJ’s findings regarding the degree of limitation in each of the four

areas of function.

       Plaintiff’s reliance on the marked limitations expressed by Dr. Seigler is misguided because

the ALJ accorded little weight to that opinion (Tr. 25). Further, substantial evidence supports the

ALJ’s determination that Dr. Seigler’s opinion was inconsistent with the doctor’s own examination

findings and other evidence in the record, including Plaintiff’s positive response to treatment and

mostly normal findings in Plaintiff’s other records (Tr. 20-21, 25, 392-98, 465-66, 469, 472, 573-

74, 576, 595, 627, 631, 635, 639, 645, 649, 654, 660, 673, 892, 893, 896, 898-99). Equally

misplaced is Plaintiff’s reliance on Dr. Hardison’s remarks about Plaintiff’s symptoms and

limitations. As explained below, substantial evidence supports the ALJ’s decision to discount Dr.

Harbison’s remarks as inconsistent with the doctor’s own treatment notes and records from

Pennyroyal Mental Health (Tr. 21-22, 24, 25, 461-92, 570-76, 577-96,891-905). Finally,




                                                  8
Plaintiff’s reliance on the records from Western State Hospital is misplaced because they address

her condition from August 10-17, 2011 (Tr. 698-862). That is more than three years before

August 31, 2014, the date Plaintiff alleged her disability began (Tr. 15, 286).

                                   Challenges to Finding No. 5

       Plaintiff raises two challenges to Finding No. 5 which sets forth the ALJ’s RFC

determination. First, she contends the ALJ should have afforded great weight to the physical

(sedentary with additional breaks) and mental (marked symptoms of depression) limitations

expressed by her primary care physician Dr. Hardison (DN 13-1 PageID # 962-64). Plaintiff

asserts these limitations were consistent with the record and the ALJ failed to give a sufficient

reason for assigning little weight to Dr. Hardison’s opinion (Id.).         Next, Plaintiff asserts

substantial evidence does not support the ALJ’s RFC determination that she can perform medium

work (Id. PageID # 964-66). Plaintiff emphasizes it was not reasonable for the ALJ to conclude

she can perform medium work given her advanced age, hypertension, and mental health (Id.).

       Defendant contends the ALJ considered the physical and mental limitations in Dr.

Hardison’s opinion and provided good reasons, supported by substantial evidence, why the

limitations were entitled to no weight (DN 16 PageID # 984-88). Defendant asserts that the ALJ’s

RFC determination is supported by substantial evidence in the record and comports with applicable

law (DN 16 PageID # 982-83, 988-89).

       The residual functional capacity finding is the Administrative Law Judge=s ultimate

determination of what a claimant can still do despite his or her physical and mental limitations.

20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a), 416.946. The Administrative Law Judge makes

this finding based on a consideration of medical source statements and all other evidence in the

                                                 9
case record. 20 C.F.R. §§ 404.1529, 404.1545(a), 404.1546, 416.929, 416.945(a), 416.946.

Thus, in making the residual functional capacity finding the Administrative Law Judge must

necessarily assign weight to the medical source statements in the record and assess the claimant’s

subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529, 416.927(c), 416.929.

       The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing medical opinions from treating sources:

               Treating-source opinions must be given “controlling weight” if two
               conditions are met: (1) the opinion “is well-supported by medically
               acceptable clinical and laboratory diagnostic techniques”; and (2)
               the opinion “is not inconsistent with the other substantial evidence
               in [the] case record.” 20 C.F.R. § 404.1527(c)(2). If the
               Commissioner does not give a treating-source opinion controlling
               weight, then the opinion is weighed based on the length, frequency,
               nature, and extent of the treatment relationship, id., as well as the
               treating source's area of specialty and the degree to which the
               opinion is consistent with the record as a whole and is supported by
               relevant evidence, id. § 404.1527(c)(2)-(6).

               The Commissioner is required to provide “good reasons” for
               discounting the weight given to a treating-source opinion. Id. §
               404.1527(c)(2). These reasons must be “supported by the evidence
               in the case record, and must be sufficiently specific to make clear to
               any subsequent reviewers the weight the adjudicator gave to the
               treating source's medical opinion and the reasons for that weight.”
               Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc. Sec. Admin.
               July 2, 1996). This procedural requirement “ensures that the ALJ
               applies the treating physician rule and permits meaningful review of
               the ALJ's application of the rule.” Wilson v. Comm'r of Soc. Sec.,
               378 F.3d 541, 544 (6th Cir.2004).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

       The ALJ gave a thorough and accurate summary of the medical evidence in the record,

including the treatment records received from Dr. Hardison (Tr. 20-25). At issue is the weight

the ALJ accorded to opinions Dr. Hardison expressed in a letter dated February 21, 2017 (Tr. 22,

                                                10
865-66). In pertinent part the ALJ’s decision reads as follows:

               The undersigned carefully considered the opinion of Dr. Hardison
               in his letter dated February 21, 2017. However, he based his
               opinion in part to the claimant’s “age”, which is not a factor used in
               assessing work-related limitations. Furthermore, he limited the
               claimant to no more than sedentary work given her issues with
               hypertension, but her blood pressure is being managed effectively
               with medication and there are no objective medical findings to
               suggest the claimant cannot do more than sedentary activity.
               Overall, his physical examination findings have been minimal. Dr.
               Hardison does prescribe the claimant’s psychotropic medication, but
               his remarks regarding her symptoms and limitations are greater than
               can be supported by his treatment notes as well as evidence from
               Pennyroyal. For these reasons, the undersigned gives no weight to
               Dr. Harbison’s opinion. . . .

(Tr. 25). The ALJ implicitly indicated Dr. Hardison’s opinion is not accorded controlling weight

because it is not well-supported by medically acceptable clinical and laboratory diagnostic

techniques and it is inconsistent with the other substantial evidence in the record. Instead of

reading the above paragraph in a vacuum, the reader must consider the ALJ’s summary of the

medical evidence in the pages proceeding to fully comprehend the medical evidence in the record

substantiating her conclusions (see Tr. 20-25, 465-66, 472, 573-74, 576, 587, 594-95, 596, 627,

631, 635, 645, 654, 660, 673, 865, 893, 896, 898-99). Furthermore, contemplation of the ALJ’s

summary of the medical evidence in the pages proceeding is necessary to appreciate her efforts to

weigh Dr. Hardison’s opinion based on the length, frequency, nature, and extent of the treatment

relationship, as well as the doctor's area of specialty and the degree to which the opinion is

consistent with the record as a whole and is supported by relevant evidence (Tr. 20-25). 20 C.F.R.

§§ 404.1527(c)(2)-(6); 416.927(c)(2)-(6).     Moreover, the ALJ provided “good reasons” for

discounting the weight given to Dr. Hardison’s opinion (Tr. 20-25). In sum, the ALJ’s assignment


                                                11
of weight to Dr. Hardison’s opinion is supported by substantial evidence in the record and

comports with applicable law.

       Next, the Court will address Plaintiff’s assertion that substantial evidence does not support

the ALJ’s RFC determination (DN 13-1 PageID # 964-66). In Finding No. 5 the ALJ determined

Plaintiff has the residual functional capacity (RFC) to perform medium work as defined in 20

C.F.R. § 404.1567(c) and 416.967(c) except she is limited to simple, one to three step tasks

requiring only occasional, task-focused interaction with non-confrontation supervisors and

coworkers; she needs to avoid contact with the public; and she needs to avoid work that is fast-

paced and strictly quota-based (Tr. 20). The weight the ALJ assigned to the opinions of the non-

examining State Agency psychologists and the one-time psychological examiner, Dr. Seigler, is

supported by substantial evidence and comports with applicable law (Tr. 25).

       Additionally, Plaintiff’s subjective statements about symptoms she is experiencing will

not, taken alone, establish that she is disabled; there must be medical signs and laboratory findings

which show the existence of a medical impairment that could reasonably be expected to give rise

to the pain and other symptoms alleged.         See 20 C.F.R. §§ 404.1529(a), 416.929(a).         In

determining whether Plaintiff suffers from debilitating symptoms the two-part test set forth in

Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986) applies.

       Administrative Law Judges must first examine whether there is objective medical evidence

of an underlying medical condition. If there is, then Administrative Law Judges must determine:

"(1) whether objective medical evidence confirms the severity of the alleged pain arising from the

condition; or (2) whether the objectively established medical condition is of such severity that it

can reasonably be expected to produce the alleged disabling pain." Id. Here, the ALJ complied

                                                 12
with these steps and found the objectively established medical conditions were not of such severity

that they could reasonably be expected to produce the alleged disabling symptoms (Tr. 20-25).

       When the reported symptoms suggest an impairment of greater severity than can be shown

by objective medical evidence, Administrative Law Judges will consider other information and

factors which may be relevant to the symptoms alleged.              20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3). Here, the ALJ considered Plaintiff’s level of daily activity as a factor in assessing

the extent to which her purported symptoms were of disabling severity (Tr. 20-25). 20 C.F.R. §§

404.1529(c)(3)(i), 416.929(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha

v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990). The ALJ also considered

the frequency that Plaintiff sought treatment for the allegedly disabling conditions (Tr. 20-25). 20

C.F.R. §§ 404.1529(c)(3)(v) and 416.929(c)(3)(v).        Another factor the ALJ considered was

inconsistencies in the evidence and the extent to which there were any conflicts between Plaintiff’s

statements and the rest of the evidence in the record (Tr. 20-25). 20 C.F.R. §§ 404.1529(c)(4)

and 416.929(c)(4). The ALJ additionally considered medications used to alleviate Plaintiff’s

symptoms (Tr. 20-25). 20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv).

       The ALJ found from the medical record and Plaintiff’s testimony that the Plaintiff did not

suffer symptoms to the extent she testified. In the absence of detailed corroborating evidence of

Plaintiff’s subjective complaints, it becomes the duty of the ALJ to assess the Plaintiff’s subjective

allegations. Since tolerance to symptoms is a highly individualized matter, and a determination

of disability based upon symptoms depends, of necessity, largely on the credibility of the claimant,

the conclusion of the Administrative Law Judge, who has the opportunity to observe the claimant’s

demeanor, “should not be discharged lightly.” Houston v. Sec’y of Health & Human Servs., 736

                                                 13
F.2d 365, 367 (6th Cir. 1984) (citing Beavers v. Sec’y of Health, Educ. & Welfare, 577 F.2d 383

(6th Cir. 1978)).       The undersigned concludes that the ALJ’s findings regarding Plaintiff’s

subjective statements about her symptoms are supported by substantial evidence and fully comport

with applicable law.

       Plaintiff also accuses the ALJ of intentionally avoiding a finding of disabled under the

GRID Rules by concluding she could perform medium as opposed to light or sedentary work (DN

13-1 Page ID # 965-66). Having found that substantial evidence supports the ALJ’s RFC finding

there is no need to further delve into the substance of Plaintiff’s accusation.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



          May 9, 2019




Copies:           Counsel




                                                 14
